







Exhibit 10.2





REGISTRATION RIGHTS AGREEMENT




between




Seneca Foods Corporation




and




John Hancock Life Insurance Company


and


John Hancock Variable Life Insurance Company










Dated as of August 18, 2006















--------------------------------------------------------------------------------






TABLE OF CONTENTS

   
Page
1.
Background.
1
2.
Registration Under Securities Act, etc.
1
2.1
Registration on Request.
1
2.2
Incidental Registration.
3
2.3
Registration Procedures.
4
2.4
Underwritten Offerings.
7
2.5
Preparation; Reasonable Investigation.
8
2.6
Limitations, Conditions and Qualifications to Obligations under Registration
Covenants.
8
2.7
Indemnification.
9
3.
Definitions.
11
4.
Rule 144.
13
5.
Amendments and Waivers.
14
6.
Nominees for Beneficial Owners.
14
7.
Notices.
14
8.
Assignment.
15
9.
Calculation of Percentage Interests in Registrable Securities.
15
10.
No Inconsistent Agreements.
15
11.
Remedies.
15
12.
Severability.
15
13.
Entire Agreement.
15
14.
Headings.
16
15.
Governing Law.
16
16.
Counterparts.
16













--------------------------------------------------------------------------------




REGISTRATION RIGHTS AGREEMENT, dated as of August 18, 2006 between Seneca Foods
Corporation, a New York corporation (the “Company”), and John Hancock Life
Insurance Company, a Massachusetts corporation (“JHLIC”) and John Hancock
Variable Life Insurance Company, a Massachusetts corporation (“JHVLIC” and
collectively with JHLIC, “Hancock”).
 
The parties hereby agree as follows:
 
1.  Background.
 
The Company and Hancock are the parties to the Purchase Agreement dated as of
August 18, 2006 (the “Purchase Agreement”), pursuant to which Hancock is
receiving on the date hereof 1,025,220 shares of Convertible Participating
Preferred Stock, Series 2006 of the Company (the “Shares”).
 
2.  Registration Under Securities Act, etc. 
 
2.1  Registration on Request. 
 
(a)  Request.
 
At any time after February 18, 2007, upon the written request of one or more
holders (the “Initiating Holders”) of Registrable Securities holding at least
25% of the Registrable Securities (assuming the conversion of the Shares into
Class A Common Stock) that the Company effect the registration under the
Securities Act of all or part of such Initiating Holders* Registrable
Securities, the Company promptly will give written notice of such requested
registration to all registered holders of Registrable Securities, and thereupon
the Company will use its best efforts to effect, at the earliest possible date,
the registration under the Securities Act, of
 
(i)  the Registrable Securities which the Company has been so requested to
register by such Initiating Holders, and
 
(ii)  all other Registrable Securities which the Company has been requested to
register by the holders thereof (such holders together with the Initiating
Holders hereinafter are referred to as the “Selling Holders”) by written request
given to the Company within 30 days after the giving of such written notice by
the Company, all to the extent necessary to permit the disposition of the
Registrable Securities so to be registered.
 
(b)  Registration of Other Securities.
 
Whenever the Company shall effect a registration pursuant to this Section 2.1,
no securities other than Registrable Securities shall be included among the
securities covered by such registration unless the Selling Holders of not less
than 66-2/3% of all Registrable Securities (assuming the conversion of the
Shares into Class A Common Stock) to be covered by such registration shall have
consented in writing to the inclusion of such other securities.
 
(c)  Registration Statement Form.
 
Registrations under this Section 2.1 shall be on such appropriate registration
form of the Commission as shall be reasonably selected by the Company; provided
that, upon the request of the Selling Holders, the Company shall effect such
registration pursuant to Rule 415 under the Securities Act.
 
(d)  Effective Registration Statement.
 
A registration requested pursuant to this Section 2.1 shall not be deemed to
have been effected (i) unless a registration statement with respect thereto has
become effective and remained effective in compliance with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities
covered by such registration statement until such time as all of such
Registrable Securities have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof set forth in such
registration statement (unless the failure to so dispose of such Registrable
Securities shall be caused solely by reason of a failure on the part of the
Selling Holders); provided, that such period, except with respect to a
registration pursuant to Rule 415 under the Act, need not exceed 135 days, (ii)
if, after it has become effective, such registration is interfered with by any
stop order, injunction or other order or requirement of the Commission or other
governmental agency or court for any reason not attributable solely to the
Selling Holders, or (iii) if the conditions to closing specified in the
underwriting agreement, if any, entered into in connection with such
registration are not satisfied or waived, other than solely by reason of a
failure on the part of the Selling Holders.
 
(e)  Selection of Underwriters.
 
The underwriter or underwriters of each underwritten offering of the Registrable
Securities so to be registered shall be selected by the Selling Holders of more
than 50% of the Registrable Securities (assuming the conversion of the Shares
into Class A Common Stock) to be included in such registration and shall be
reasonably acceptable to the Company.
 
(f)  Priority in Requested Registration.
 
If the managing underwriter of any underwritten offering shall advise the
Company (and the Company shall so advise each Selling Holder of Registrable
Securities requesting registration of such advice) that, in its opinion, the
number of securities requested to be included in such registration exceeds the
number which can be sold in such offering within a price range acceptable to the
Selling Holders of 66-2/3% of the Registrable Securities (assuming the
conversion of the Shares into Class A Common Stock) requested to be included in
such registration, the Company, except as provided in the following sentence,
will include in such registration, to the extent of the number and type which
the Company is so advised can be sold in such offering, first, Registrable
Securities requested to be included in such registration, pro rata (based on the
number of Registrable Securities held by each of the Selling Holders) among the
Selling Holders requesting such registration, second, all securities proposed to
be sold by the Company for its own account, and third, any Third Party
Securities requested to be included in such registration. Notwithstanding the
foregoing, if the total number of Registrable Securities requested to be
included in any registration cannot be included, holders of Registrable
Securities requesting registration thereof pursuant to Section 2.1, representing
not less than 50% of the Registrable Securities (assuming the conversion of the
Shares into Class Common Stock) with respect to which registration has been
requested, shall have the right to withdraw the request for registration of all
such Registrable Securities by giving written notice to the Company within 20
days after receipt of the notice from the managing underwriter described above
by the Company and, in the event of such withdrawal, such request for all
Registrable Securities shall not be counted for purposes of the requests for
registration to which holders of Registrable Securities are entitled pursuant to
Section 2.1 hereof.
 
(g)  Limitations on Registration Requests.
 
Notwithstanding anything in this Section 2.1 to the contrary, in no event will
the Company be required to (i) effect a registration pursuant to this Section
2.1 within the six-month period occurring immediately subsequent to the
effectiveness (within the meaning of Section 2.1(d)) of a registration statement
filed pursuant to this Section 2.1, unless a majority of the Disinterested
Directors determines that effecting a second registration within the six-month
period would not have a material adverse effect on the market price of the
Common Stock, (ii) effect a registration with respect to any class of
Registrable Securities pursuant to Section 2.1 covering less than forty percent
(40%) of the Registrable Securities (assuming the conversion of the Shares into
Class A Common Stock), or (iii) all Registrable Securities can be sold without
restriction (including any restriction on volume or as to manner of sale)
pursuant to Rule 144 under the Securities Act.
 
(h)  Expenses.
 
The Selling Holders will pay all Registration Expenses in connection with any
registrations requested pursuant to this Section 2.1, allocated pro rata (based
on the number and type of Registrable Securities of each of the Selling Holders
included in the registration under this Section 2.1) and all other fees and
expenses, if any, incident to the Company*s performance of or compliance with
Section 2.1 incurred by the Company (other than compensation of its employees
and other overhead costs); provided, however, that if a registration is
withdrawn under Section 2.6, then the Company will pay all expenses related to
such registration incident to its performance of or compliance with Section 2.1
(including all Registration Expenses); and provided further, that if a
registration under Section 2.1 includes any securities other than the
Registrable Securities, the Company will pay all expenses related to such
registration incident to its performance of or compliance with this Section 2.1
(including all Registration Expenses other than Fee Expenses) and the Selling
Holders will pay all Fee Expenses allocated pro rata (based on the number and
type of Registrable Securities of each of the Selling Holders included in the
registration under this Section 2.1).
 
2.2  Incidental Registration. 
 
(a)  Right to Include Registrable Securities.
 
If the Company at any time proposes to register any of its Common Stock or any
other class of Registrable Securities or other securities convertible into or
exchangeable for shares of its Common Stock or any other class of Registrable
Securities under the Securities Act by registration on any form other than Forms
S-4 or S-8 (or any successor forms), whether or not for sale for its own
account, it will each such time give prompt written notice to all registered
holders of Registrable Securities of its intention to do so and of such holders*
rights under this Section 2.2. Upon the written request of any such holder (a
“Requesting Holder”) made as promptly as practicable and in any event within 30
days after the receipt of any such notice from the Company (which request shall
specify the Registrable Securities intended to he disposed of by such Requesting
Holder), the Company shall use its best efforts to effect the registration under
the Securities Act of all Registrable Securities which the Company has been so
requested to register by the Requesting Holders thereof; provided, that prior to
the effective date of the registration statement filed in connection with such
registration, immediately upon notification to the Company from the managing
underwriter of the price at which such securities are to be sold, if such price
is below the price which any Requesting Holder shall have indicated to be
acceptable to such Requesting Holder, the Company shall so advise such
Requesting Holder of such price, and such Requesting Holder shall then have the
right to withdraw its request to have its Registrable Securities included in
such registration statement; provided, further, however, that if, at any time
after giving written notice of its intention to register any securities and
prior to the effective date of the registration statement filed in connection
with such registration, the Company shall determine for any reason not to
register or to delay registration of such securities, the Company may, at its
election, give written notice of such determination to each Requesting Holder of
Registrable Securities and (x) in the case of a determination not to register,
shall be relieved of its obligation to register any Registrable Securities in
connection with such registration, without prejudice, however, to the rights of
any holder or holders of Registrable Securities entitled to do so to cause such
registration to be effected as a registration under Section 2.1, and (y) in the
case of a determination to delay registering, shall be permitted to delay
registering any Registrable Securities, for the same period as the delay in
registering such other securities. No registration effected under this Section
2.2 shall relieve the Company of its obligation to effect any registration upon
request under Section 2.1.
 
(b)  Priority in Incidental Registrations.
 
If the managing underwriter of any underwritten offering shall inform the
Company by letter of its opinion that the number or type of Registrable
Securities and Third Party Securities requested to be included in such
registration would materially adversely affect such offering, and the Company
has so advised the Requesting Holders in writing, then the Company will include
in such registration, to the extent of the number and type which the Company is
so advised can be sold in (or during the time of) such offering, first, all
securities proposed by the Company to be sold for its own account, second, such
Registrable Securities requested to be included in such registration pursuant to
this Agreement, pro rata (based on the number of Registrable Securities
requested to be included therein by each Selling Holder) among such Selling
Holders and third, any Third Party Securities.
 
(c)  Expenses.
 
The Company will pay all fees and expenses incident to its performance of or
compliance with this Section 2.2 (other than Fee Expenses) and the Requesting
Holders will pay all Fee Expenses, allocated pro rata (based on the number and
type of Registrable Securities of each of the Requesting Holders included in the
registration under this Section 2.2); provided, however, that if any Registrable
Securities are withdrawn from a registration pursuant to Section 2.2(a) or (b),
then the Company shall pay all Fee Expenses related to such Registrable
Securities.
 
(d)  Pillsbury and Marks Registration.
 
Notwithstanding anything contained herein to the contrary, (i) Hancock shall
have no rights to participate in any registration of the Company*s securities
occurring at the request of The Pillsbury Company or its successor in interest,
General Mills Operations, Inc. (“Pillsbury”) pursuant to the terms of the
Purchase and Registration Rights Agreement, dated as of March 15, 1996, as
amended, between the Company and Pillsbury or at the request of any of the
parties to the Registration Rights Agreement dated as of June 22, 1998 among the
Company, Carl Marks Strategic Investments, L.P. and several of its affiliates
pursuant to the terms of such Agreement (collectively “Marks”), and (ii)
Hancock’s rights under this Section 2.1 shall in all respects be subordinate to
the rights of Pillsbury and Marks under the agreements referred to in the
previous clause except as Marks, the Company and the Holders may otherwise
agree.
 
2.3  Registration Procedures. 
 
If and whenever the Company is required to use its best efforts to effect the
registration of any Registrable Securities under the Securities Act as provided
in Sections 2.1 and 2.2, the Company will, as expeditiously as possible:
 
(i)  prepare and (as promptly as practicable, but in any event within 60 days
after the request for registration is given to the Company) file with the
Commission the requisite registration statement to effect such registration and
thereafter use its best efforts to cause such registration statement to become
effective; provided, however, that the Company may discontinue any registration
of its securities which are not Registrable Securities (and, under the
circumstances specified in Section 2.2(b), Registrable Securities) at any time
prior to the effective date of the registration statement relating thereto;
 
(ii)  prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective in accordance
with Section 2.1(d)(i) hereof and to comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities
covered by such registration statement until such time as all of such
Registrable Securities have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof set forth in such
registration statement; provided, that except with respect to any such
registration statement filed pursuant to Rule 415 under the Securities Act, such
period need not exceed 135 days, and, for any registration statement filed
pursuant to such Rule 415, such period shall not exceed two years.;
 
(iii)  furnish to each seller of Registrable Securities covered by such
registration statement, such number of conformed copies of such registration
statement and of each such amendment and supplement thereto (in each case
including all exhibits), such number of copies of the prospectus contained in
such registration statement (including each preliminary prospectus and any
summary prospectus) and any other prospectus filed under Rule 424 under the
Securities Act, in conformity with the requirements of the Securities Act, and
such other documents, as such seller may reasonably request;
 
(iv)   use commercially reasonable efforts (x) to register or qualify all
Registrable Securities and other securities covered by such registration
statement under such other securities or blue sky laws of such States of the
United States of America where an exemption is not available and as the sellers
of Registrable Securities covered by such registration statement shall
reasonably request, (y) to keep such registration or qualification in effect for
so long as such registration statement remains in effect and (z) to take any
other action which may be reasonably necessary or advisable to enable such
sellers to consummate the disposition in such jurisdictions of the securities to
be sold by such sellers, except that the Company shall not for any such purpose
be required to qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this subdivision
(iv) be obligated to be so qualified or to consent to general service of process
in any such jurisdiction;
 
(v)  use commercially reasonable efforts to cause all Registrable Securities
covered by such registration statement to be registered with or approved by such
other federal or state governmental agencies or authorities as may be necessary
in the reasonable opinion of counsel to the Company and counsel to the seller or
sellers of Registrable Securities to enable the seller or sellers thereof to
consummate the disposition of such Registrable Securities;
 
(vi)  furnish at the effective date of such registration statement to each
seller of Registrable Securities, and each such seller*s underwriters, if any, a
signed counterpart of:
 
(x)  an opinion of counsel for the Company, dated the effective date of such
registration statement and, if applicable, the date of the closing under the
underwriting agreement, and
 
(y)  a “comfort” letter signed by the independent public accountants who have
certified the Company*s financial statements included or incorporated by
reference in such registration statement,
 
covering substantially the same matters with respect to such registration
statement (and the prospectus included therein) and, in the case of the
accountants* comfort letter, with respect to events subsequent to the date of
such financial statements, as are customarily covered in opinions of issuer*s
counsel and in accountants* comfort letters delivered to the underwriters in
underwritten public offerings of securities and, in the case of the accountants*
comfort letter, such other financial matters, and, in the case of the legal
opinion, such other legal matters, as the underwriters may reasonably request;


(vii)  notify each seller of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, upon discovery that, or upon the happening
of any event as a result of which, the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, in the light of the circumstances
under which they were made, and at the request of any such seller promptly
prepare and furnish to it a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the Seller of such Registrable Securities, such prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances under which they were made;
 
(viii)  otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission and, if requested by any
underwriter for the Holders, make available to its security holders, as soon as
reasonably practicable (but not more than 18 months after the effective date of
such registration statement), an earnings statement covering the period of at
least 12 months beginning with the first full calendar month after the effective
date of such registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 promulgated
thereunder;
 
(ix)  provide and cause to be maintained a transfer agent and registrar (which,
in each case, may be the Company) for all Registrable Securities covered by such
registration statement from and after a date not later than the effective date
of such registration;
 
(x)  use commercially reasonable efforts to cause all Registrable Securities,
other than the Shares, covered by such registration statement either (a) to be
listed on any national securities exchange on which Registrable Securities of
the same class covered by such registration statement are then listed or (b) to
be approved for quotation on any over the counter market on which Registrable
Securities of the same class covered by any such registration statement are then
quoted, and, if no such Registrable Securities are so listed or quoted, either
(x) on any national securities exchange on which the Common Stock is then listed
or (y) approved for quotation on any over the counter market on which the Common
Stock is then quoted.
 
(xi)  cooperate and assist in any filings required to be made with the NASD and
in the performance of any due diligence investigation by any underwriter
(including any “qualified independent underwriter”) that is required to be
retained in accordance with the rules and regulations of the NASD.
 
The Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish the Company (i) such information
regarding such seller and the distribution of such securities as the Company may
from time to time reasonably request in writing and (ii) if requested by the
Company, an executed custody agreement and power of attorney in form and
substance reasonably satisfactory to the Company with respect to the Registrable
Securities to be registered pursuant to this Agreement.
 
Each holder of Registrable Securities agrees by acquisition of such Registrable
Securities that, upon receipt of any notice from the Company of the happening of
any event of the kind described in subdivision (vii) of this Section 2.3, such
holder will forthwith discontinue such holder*s disposition of Registrable
Securities pursuant to the registration statement relating to such Registrable
Securities until such holder*s receipt of the copies of the supplemented or
amended prospectus contemplated by subdivision (vii) of this Section 2.3 and, if
so directed by the Company, will deliver to the Company (at the Company*s
expense) all copies, other than permanent file copies, then in such holder*s
possession of the prospectus relating to such Registrable Securities current at
the time of receipt of such notice.
 
If a registration statement filed pursuant to Section 2.1(c) hereof is subject
to Rule 415 under the Securities Act, the Company shall use its best efforts to
keep the registration statement continuously effective until the earlier to
occur of (i) the time at which the Holders no longer own, beneficially or
otherwise, any Registrable Securities or (ii) the second anniversary of the
effective date of the registration statement (the “Registration Period”). The
Company shall amend the registration statement if and as required by the rules,
regulations or instructions applicable to the registration form used by the
Company for the registration statement or by the Securities Act or any rules or
regulations promulgated thereunder.
 
2.4  Underwritten Offerings. 
 
(a)  Requested Underwritten Offerings.
 
If requested by the underwriters for any underwritten offering by holders of
Registrable Securities pursuant to a registration requested under Section 2.1,
the Company will enter into an underwriting agreement with such underwriters for
such offering, such agreement to be in customary form and reasonably
satisfactory in substance and form to each such holder, the underwriters and the
Company. The holders of the Registrable Securities proposed to be sold by such
underwriters will reasonably cooperate with the Company in the negotiation of
the underwriting agreement. No holder of Registrable Securities shall be
required to make any representations or warranties to or agreements with the
Company other than representations, warranties or agreements regarding such
holder, such holder*s Registrable Securities and such holder*s intended method
of distribution or any other representations required by applicable law.
 
(b)  Incidental Underwritten Offerings.
 
If the Company proposes to register any of its securities under the Securities
Act as contemplated by Section 2.2 and such securities are to be distributed by
or through one or more underwriters, the Company will, if requested by any
Requesting Holder of Registrable Securities, use its best efforts to arrange for
such underwriters to include all the Registrable Securities to be offered and
sold by such Requesting Holder among the securities of the Company to be
distributed by such underwriters, subject to the provisions of Section 2.2(b).
Any such Requesting Holder of Registrable Securities shall not be required to
make any representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
Requesting Holder, such Requesting Holder*s Registrable Securities and such
Requesting Holders s intended method of distribution or any other
representations required by applicable law.
 
2.5  Preparation; Reasonable Investigation.
 
In connection with the preparation and filing of each registration statement
under the Securities Act pursuant to this Agreement, the Company will give the
holders of Registrable Securities to be registered under such registration
statement, their underwriters, if any, and their respective counsel the
opportunity to participate in the preparation of such registration statement,
each prospectus included therein or filed with the Commission, and each
amendment thereof or supplement thereto, and will give each of them such
reasonable access to its books and records and such opportunities to discuss the
business of the Company with its officers and the independent public accountants
who have certified its financial statements as shall be necessary, in the
opinion of such holders* and such underwriters* respective counsel, to conduct a
reasonable investigation within the meaning of the Securities Act.
 
2.6  Limitations, Conditions and Qualifications to Obligations under
Registration Covenants.
 
The Company shall be entitled to postpone for a reasonable period of time (but
not exceeding 90 days) the filing of any registration statement otherwise
required to be prepared and filed by it pursuant to Section 2.1 if the Company
determines, in its reasonable judgment, that such registration and offering
would interfere with any financing, acquisition, corporate reorganization or
other material transaction involving the Company and promptly gives the holders
of Registrable Securities requesting registration thereof pursuant to Section
2.1 written notice of such determination, containing a general statement of the
reasons for such postponement and an approximation of the anticipated delay. If
the Company shall so postpone the filing of a registration statement, holders of
Registrable Securities requesting registration thereof pursuant to Section 2.1,
representing not less than 50% of the Registrable Securities (assuming the
conversion of the Shares into Class A Common Stock) with respect to which
registration has been requested, shall have the right to withdraw the request
for registration by giving written notice to the Company within 30 days after
receipt of the notice of postponement and, in the event of such withdrawal, such
request shall not be counted for purposes of the requests for registration to
which holders of Registrable Securities are entitled pursuant to Section 2.1
hereof.
 
2.7  Indemnification. 
 
(a)  Indemnification by the Company.
 
The Company will, and hereby does, indemnify and hold harmless, in the case of
any registration statement filed pursuant to Section 2.1 or 2.2, each seller of
any Registrable Securities covered by such registration statement and each other
Person who participates as an underwriter in the offering or sale of such
securities and each other Person, if any, who controls such seller or any such
underwriter within the meaning of the Securities Act or the Exchange Act, and
their respective directors, officers, partners, agents and affiliates, against
any losses, claims, damages or liabilities, joint or several, to which such
seller or underwriter or any such director, officer, partner, agent, affiliate
or controlling person may become subject under the Securities Act or otherwise,
including, without limitation, the reasonable fees and expenses of legal
counsel, insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any registration statement under which such
securities were registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Company will reimburse such seller or
underwriter and each such director, officer, partner, agent, affiliate and
controlling Person for any reasonable legal or any other expenses incurred by
them in connection with investigating or defending any such loss, claim,
liability, action or proceeding; provided, however, that the Company shall not
be liable in any such case to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in such registration statement, any such preliminary
prospectus, final prospectus, summary prospectus, amendment or supplement in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of such seller or underwriter, as the case may be,
specifically stating that it is for use in the preparation thereof; provided,
further, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage, liability or expense arises out of or is
based upon an untrue statement or alleged untrue statement of any material fact
contained in any such registration statement, preliminary prospectus, final
prospectus or summary prospectus contained therein or any omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein in light of the circumstances in which they were made not
misleading in a prospectus or prospectus supplement, if such untrue statement or
omission is completely corrected in an amendment or supplement to such
prospectus or prospectus supplement, the seller of the Registrable Securities
has an obligation under the Securities Act to deliver a prospectus or prospectus
supplement in connection with such sale of Registrable Securities and the seller
of Registrable Securities thereafter fails to deliver such prospectus or
prospectus supplement as so amended or supplemented prior to or concurrently
with the sale of Registrable Securities to the person asserting such loss,
claim, damage or liability after the Company has furnished such seller with a
sufficient number of copies of the same. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
seller or underwriter or any such director, officer, partner, agent, affiliate
or controlling person and shall survive the transfer of such securities by such
seller or underwriter.
 
(b)  Indemnification by the Sellers.
 
As a condition to including any Registrable Securities in any registration
statement, the Company shall have received an undertaking reasonably
satisfactory to it from the prospective seller of such Registrable Securities,
to indemnify and hold harmless (in the same manner and to the same extent as set
forth in Section 2.7(a)) the Company, and each director of the Company, each
officer of the Company and each other Person, if any, who participates as an
underwriter in the offering or sale of such securities and each other Person who
controls the Company or any such underwriter within the meaning of the
Securities Act or the Exchange Act, with respect to any statement or alleged
statement in or omission or alleged omission from such registration statement,
any preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, if such statement or alleged
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by such seller
specifically stating that it is for use in the preparation of such registration
statement, preliminary prospectus, final prospectus, summary prospectus,
amendment or supplement; provided, however, that the liability of such
indemnifying party under this Section 2.7(b) shall be limited to the amount of
proceeds received by such indemnifying party in the offering giving rise to such
liability. Such indemnity shall remain in full force and effect, regardless of
any investigation made by or on behalf of the Company or any such director,
officer or controlling person and shall survive the transfer of such securities
by such seller.
 
(c)  Notices of Claims, etc.
 
Promptly after receipt by an indemnified party of notice of the commencement of
any action or proceeding involving a claim referred to in Section 2.7(a) or (b),
such indemnified party will, if a claim in respect thereof is to be made against
an indemnifying party, give written notice to the latter of the commencement of
such action; provided, however, that the failure of any indemnified party to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under the preceding subdivisions of this Section 2.7, except to the
extent that the indemnifying party is actually and materially prejudiced by such
failure to give notice. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it may wish, to assume the defense thereof, with counsel
reasonably satisfactory to such indemnified party; provided, however, that any
indemnified party may, at its own expense, retain separate counsel to
participate in such defense. Notwithstanding the foregoing, in any action or
proceeding in which both the Company and an indemnified party is, or is
reasonably likely to become, a party, such indemnified party shall have the
right to employ separate counsel at the Company*s expense and to control its own
defense of such action or proceeding if, in the opinion of counsel to such
indemnified party, (a) there are or may be legal defenses available to such
indemnified party or to other indemnified parties that are different from or
additional to those available to the Company or (b) any conflict or potential
conflict exists between the Company and such indemnified party that would make
such separate representation advisable; provided, however, that in no event
shall the Company be required to pay fees and expenses under this Section 2.7
for more than one firm of attorneys representing the indemnified parties
(together, if appropriate, with one firm of local counsel per jurisdiction) in
any one legal action or group of related legal actions. No indemnifying party
shall be liable for any settlement of any action or proceeding effected without
its written consent, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested the indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by this Section 2.7, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without the indemnifying party*s written consent if (i) such
settlement is entered into more than thirty (30) days after receipt by the
indemnifying party of the aforesaid request, and (ii) the indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
consent of the indemnified party, which consent shall not be unreasonably
withheld, consent to entry of any judgment or enter into any settlement which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
to such claim or litigation or which requires action other than the payment of
money by the indemnifying party.
 
(d)  Contribution.
 
If the indemnification provided for in this Section 2.7 shall for any reason be
held by a court to be unavailable to an indemnified party under Section 2.7(a)
or (b) hereof in respect of any loss, claim, damage or liability, or any action
in respect thereof, then, in lieu of the amount paid or payable under Section
2.7(a) or (b), the indemnified party and the indemnifying party under Section
2.7(a) or (b) shall contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating the same), (i) in such proportion as is appropriate to
reflect the relative fault of the Company and the sellers or prospective sellers
of Registrable Securities covered by the registration statement which resulted
in such loss, claim, damage or liability, or action or proceeding in respect
thereof, with respect to the statements or omissions which resulted in such
loss, claim, damage or liability, or action or proceeding in respect thereof, as
well as any other relevant equitable considerations or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as shall be appropriate to reflect the relative benefits received by
the Company and such sellers or prospective sellers from the offering of the
securities covered by such registration statement, provided, that for purposes
of this Section 2.7(d), the amounts required to be contributed by the sellers or
prospective sellers of Registrable Securities shall not exceed the amount of
proceeds received by such sellers or prospective sellers. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. Such sellers or prospective
sellers* obligations to contribute as provided in this Section 2.7(d) are
several in proportion to the relative value of their respective Registrable
Securities covered by such registration statement and not joint.
 
(e)  Indemnification Payments.
 
The indemnification and contribution required by this Section 2.7 shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred.
 
3.  Definitions.
 
As used herein, unless the context otherwise requires, the following terms have
the following respective meanings:
 


“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.
 
“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.
 
“Class A Common Stock” means the Company’s Class A common stock, par value $0.25
per share.
 
“Common Stock” shall mean and include: (i) the Class A common stock, par value
$.25 per share, of the Company, (ii) the Class B common stock, par value $.25
per share, of the Company, and (iii) each other class of capital stock of the
Company that does not have a preference over any other class of capital stock of
the Company as to dividends or upon liquidation, dissolution or winding up of
the Company and, in each case, shall include any other class of capital stock of
the Company into which such stock is reclassified or reconstituted.
 
“Disinterested Director” means, with respect to any transaction or series of
related transactions, a member of the board of directors of the Company who does
not have any material direct or indirect financial interest in or with respect
to such transaction or series of related transactions.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
superseding Federal statute, and the rules and regulations promulgated
thereunder, all as the same shall be in effect at the time. Reference to a
particular section of the Securities Exchange Act of 1934, as amended, shall
include a reference to the comparable section, if any, of any such superseding
Federal statute.
 
“Fee Expenses” means, with respect to any Registrable Securities included in a
registration, all registration and filing fees with the Commission, all filing
fees of the New York Stock Exchange, Inc., other national securities exchanges
or the National Association of Securities Dealers, Inc., and all filing fees to
comply with securities or blue sky laws which relate solely to such Registrable
Securities.
 
“Initiating Holder” is defined in Section 2.1.
 
“NASD” means National Association of Securities Dealers, Inc.
 
“Person” means any individual, firm, corporation, partnership, limited liability
company or partnership, trust, incorporated or unincorporated association, joint
venture, joint stock company, government (or an agency or political subdivision
thereof) or other entity of any kind and shall include any successor (by merger
or otherwise) of such entity.
 
“Pillsbury” is defined in Section 2.2(d).
 
“Purchase Agreement” is defined in Section 1.
 
“Registrable Securities” means (i) any Shares, (ii) any shares of Common Stock
issued upon conversion of the Shares, (iii) any other shares of Common Stock or
Voting Securities beneficially owned by Hancock or any of its Affiliates
(whether owned on the date hereof or hereafter acquired) and (iv) any securities
of the Company issued or issuable with respect to any of the securities
described in clauses (i), (ii) or (iii) by way of a dividend or stock split or
in connection with a combination of shares, recapitalization, reclassification,
merger, consolidation, reconstitution or other reorganization or otherwise. As
to any particular Registrable Securities, once issued, such securities shall
cease to be Registrable Securities when (a) a registration statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been disposed of in accordance
with such registration statement, (b) they shall have been sold as permitted by
Rule 144 (or any successor provision) under the Securities Act, (c) they shall
have been otherwise transferred, new certificates for them not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of them shall not require registration of such
distribution under the Securities Act or (d) they shall have ceased to be
outstanding. All references to percentages of Registrable Securities shall be
calculated pursuant to Section 9.
 
“Registration Expenses” means with respect to any registration under Section 2,
all Fee Expenses with respect to Registrable Securities included in such
registration, all reasonable printing, messenger and delivery expenses incurred
in such registration, the reasonable fees and disbursements of counsel for the
Company and of its independent public accountants incurred in such registration,
including the reasonable expenses of “comfort” letters required by or incident
to such performance and compliance, any reasonable fees and disbursements of
underwriters customarily paid by issuers or sellers of securities (excluding any
underwriting discounts or commissions with respect to the Registrable
Securities) and the reasonable fees and expenses of one counsel to the Selling
Holders incurred in such registration (selected by Selling Holders representing
at least 50% of the Registrable Securities covered by such registration)
 
“Requesting Holder” is defined in Section 2.2.
 
“Securities Act” means the Securities Act of 1933, as amended, or any
superseding Federal statute, and the rules and regulations promulgated
thereunder, all as the same shall be in effect at the time. References to a
particular section of the Securities Act of 1933, as amended, shall include a
reference to the comparable section, if any, of any such superseding Federal
statute.
 
“Selling Holder” is defined in Section 2.1.
 
“Shares” is defined in Section 1.
 
“Third Party Securities” means any securities included in a registration
statement requested under Section 2.1 or 2.2, other than (i) Registrable
Securities, and (ii) securities to be sold by the Company for its own account.
 
“Voting Securities” means any securities of the Company entitled to vote
generally in the election of directors, or securities convertible into or
exercisable or exchangeable for such securities.
 
4.  Rule 144.
 
The Company shall take all actions reasonably necessary to enable holders of
Registrable Securities to sell such securities without registration under the
Securities Act within the limitation of the provisions of (a) Rule 144 under the
Securities Act, as such Rule may be amended from time to time, or (b) any
similar rules or regulations hereafter adopted by the Commission. Upon the
request of any holder of Registrable Securities, the Company will deliver to
such holder a written statement as to whether it has complied with such
requirements.
 
5.  Amendments and Waivers.
 
This Agreement may be amended with the consent of the Company and the Company
may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if the Company shall have obtained the
written consent to such amendment, action or omission to act, of the holder or
holders of at least 66-2/3% of the Registrable Securities affected by such
amendment, action or omission to act. Each holder of any Registrable Securities
at the time or thereafter outstanding shall be bound by any consent authorized
by this Section 5, whether or not such Registrable Securities shall have been
marked to indicate such consent. If the Securities Act is amended or new
regulations are adopted thereunder, to permit company registration such that the
Company would not be able to grant the holders of Registrable Securities the
right to register and resell their Registrable Securities in the manner
contemplated under this Agreement on the date of its execution, then the parties
hereto agree to negotiate in good faith to amend this Agreement to grant such
holders of Registrable Securities substantially equivalent rights to those that
were provided on the date of this Agreement.
 
6.  Nominees for Beneficial Owners.
 
In the event that any Registrable Securities are held by a nominee for the
beneficial owner thereof, the beneficial owner thereof may, at its election in
writing delivered to the Company, be treated as the holder of such Registrable
Securities for purposes of any request or other action by any holder or holders
of Registrable Securities pursuant to this Agreement or any determination of any
number or percentage of shares of Registrable Securities held by any holder or
holders of Registrable Securities contemplated by this Agreement. If the
beneficial owner of any Registrable Securities so elects, the Company may
require assurances reasonably satisfactory to it of such owner*s beneficial
ownership of such Registrable Securities.
 
7.  Notices.
 
All notices, demands and other communications provided for or permitted
hereunder shall be made in writing and shall be by registered or certified
first-class mail, return receipt requested, telecopier, courier service or
personal delivery:
 
(i)  if to Hancock, addressed to it in the manner set forth in the Purchase
Agreement, or at such other address as it shall have furnished to the Company in
writing in the manner set forth herein;
 
(ii)  if to any other holder of Registrable Securities, at the address that such
holder shall have furnished to the Company in writing in the manner set forth
herein, or, until any such other holder so furnishes to the Company an address,
then to and at the address of the last holder of such Registrable Securities who
has furnished an address to the Company; or
 
(iii)  if to the Company, addressed to it in the manner set forth in the
Purchase Agreement, or at such other address as the Company shall have furnished
to each holder of Registrable Securities at the time outstanding in the manner
set forth herein.
 
All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when delivered by a courier, if
delivered by overnight courier service; three business days after being
deposited in the mail, postage prepaid, if mailed; and when receipt is
acknowledged, if telecopied.
 
8.  Assignment.
 
This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and, with respect to the Company, its
respective successors and permitted assigns and, with respect to Hancock, any
subsequent holder of any Registrable Securities, subject to the provisions
respecting the minimum amount of Registrable Securities required in order to be
entitled to certain rights, or take certain actions, contained herein.
 
9.  Calculation of Percentage Interests in Registrable Securities.
 
For purposes of this Agreement, all references to a percentage of the
Registrable Securities shall be calculated based upon the number of Registrable
Securities outstanding at the time such calculation is made. If there is more
than one class of Registrable Securities, then each reference to a percentage of
the Registrable Securities shall mean a percentage of each class of the
Registrable Securities.
 
10.  No Inconsistent Agreements.
 
The Company will not hereafter enter into any agreement with respect to its
securities which is inconsistent with the rights granted to the holders of
Registrable Securities in this Agreement. Without limiting the generality of the
foregoing, the Company will not hereafter enter into any agreement with respect
to its securities which grants, or modify any existing agreement with respect to
its securities to grant, to the holder of its securities in connection with an
incidental registration of such securities equal or higher priority to the
rights granted to Hancock under Section 2.
 
11.  Remedies.
 
Each holder of Registrable Securities, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement without being required
to post bond. The Company agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and hereby agrees to waive the defense in any action for
specific performance that a remedy at law would be adequate.
 
12.  Severability.
 
In the event that any one or more of the provisions contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be in any way impaired thereby, it being
intended that all of the rights and privileges of Hancock shall be enforceable
to the fullest extent permitted by law.
 
13.  Entire Agreement.
 
This Agreement, together with the Purchase Agreement (including the exhibits and
schedules thereto), is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement and the Purchase Agreement (including the exhibits and schedules
thereto) supersede all prior agreements and understandings between the parties
with respect to such subject matter.
 
14.  Headings.
 
The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.
 
15.  Governing Law.
 
This Agreement has been negotiated, executed and delivered in the State of New
York and shall be governed by and construed in accordance with the laws of the
State of New York, without regard to principles of conflicts of law.
 
16.  Counterparts.
 
This Agreement may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
an original and all of which taken together shall constitute one and the same
instrument.
 
[Intentionally left blank]







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective representatives hereunto duly authorized as of
the date first above written.
 


SENECA FOODS CORPORATION


By: /s/ Kraig H. Kayser  
Name: Kraig H. Kayser
Title: President




JOHN HANCOCK LIFE INSURANCE COMPANY




By: /s/Warren Thomson  
Name: Warren Thomson
Title: Executive Vice President - U.S. Fixed Income




JOHN HANCOCK VARIABLE LIFE
INSURANCE COMPANY




By: /s/Warren Thomson  
Name: Warren Thomson
Title: Authorized Signatory









